Judgment unanimously affirmed. Memorandum: Defendant argues on appeal that the court erred in refusing to dismiss a juror who complained of physical illness during final deliberations. We disagree. When the juror informed the court that he was having a "continuing problem with sinus and a broken nose” and that he did not feel that he could continue, the court ascertained that the juror was willing to continue deliberations but would report back to the court if he felt too ill to continue. In response to questioning by the prosecutor, the juror indicated that he would not change his vote in an effort to speed up deliberations, but reiterated that he would report to the court if he felt too ill to continue. We find no abuse of discretion (see, People v Brewer, 136 AD2d 831, 832; see generally, People v Page, 72 NY2d 69, 73).
We have examined the remaining issues raised by defendant and find them lacking in merit. (Appeal from judgment of Monroe County Court, Celli, J.—criminal possession of a weapon, third degree.) Present—Dillon, P. J., Boomer, Pine, Lawton and Lowery, JJ.